DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending with claims 1-8 under examination (see below). 
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 in the reply filed on 9/21/2022 is acknowledged. Claims 9-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention.
Claim Objections
Claim 3 is objected to because of the following informalities: “wherein adjusting the support distance” should read “wherein the support distance is adjustable by”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Claim 1 recites the limitation "the support" in lines 7-8.  There is insufficient antecedent basis for this limitation in the claim. 
There is “an end support” and “an intermediate support” and the claim should specifically recite which support this is intended to be directed towards due to the use of two different “supports” in the claim. 
Claims 2-8 are also rejected at least due to their dependence upon claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hadzicki et al. (US Patent No. 5,626,707), hereinafter Hadzicki.
Regarding claims 1-3, Hadzicki discloses a system to shape a composite material into a composite part comprising: 
(a) a mandrel (24) having an exterior surface configured to receive a composite material (44), a first end, and a second end opposite the first end (Fig. 1; 3:58-4:15); 
(b) an end support (20) with drive shaft (22) coupled to the first end of the mandrel such that the mandrel is rotatable about an axis of rotation (Fig. 1; 4:35-5:35 describes operation in full); and 
(c) an intermediate support (which includes belt 16 as in claim 2) configured to support the mandrel between the first and second ends such that at least a portion of the exterior surface of the mandrel, at a longitudinal location of the (intermediate) support is exposed (as shown in Fig. 1) while supported by the belt/intermediate support (Fig. 1 and 6-10), and a vertical distance between the intermediate support and the axis of rotation is adjustable between a first position having a first support distance and a second position having a second support distance greater than the first support distance (see Figs. 6-10 showing as the horizontal gap decreases as in claim 3, the belt “drops” and adjusts this support distance as recited in the claims; 4:15-4:35). 
Regarding claims 4-5, Hadzicki discloses the subject matter of claim 3, and further discloses that the intermediate support comprises a closed loop belt (16) supporting the mandrel (24) spanning from the first arm and the second arm, comprising rollers (10 and 12) (Figs. 1, 6-10) coupled to each of the first and second arms, such that the closed loop belt (16) rotates about the first and second rollers. 
Regarding claims 6-7, Hadzicki discloses the subject matter of claim 3, and further discloses a first and second actuator as a pneumatic cylinder (36) (4:4-4:34) for moving the first arm and second arm (roller) and adjusting the horizontal distance between the two rollers (Figs. 6-10) as to adjust the gap between the rollers and the vertical position of the mandrel within the intermediate support. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hadzicki (US Patent No. 5,626,707) in view of Stone et al. (US 2019/0061281), hereinafter Stone.
Regarding claim 8, Hadzicki discloses the subject matter of claim 6, but does not explicitly disclose sensors or a controller as required in claim 8.
However, Stone discloses a similar system to that of Hadzicki in that both systems are in the same field of endeavor of shaping composite materials. Hadzicki (as in 4:35-5:35) describes an operator-controlled system where the operator controls the “gap” between the rollers as to build up the sheets of composite pre-preg material (44) onto the mandrel. 
Stone further discloses the use of a controller and sensor for detecting the presence of a composite material at a given location (Stone, par. 0010, 0066-0069) and the environment (Stone, par. 0060) and a biasing system (Stone, par. 0104) as for positioning of the apparatus. One of ordinary skill in the art would have had a reasonable expectation of success from having incorporated the automated techniques as shown in Stone, into the system of Hadzicki above, as both are involved in the shaping of composite materials. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the above from Hadzicki to specify that the operator uses a controller and sensor equipment as provided in Stone, as to assist/automate the operation of the adjusting of the gap above in Hadzicki, as is required in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D GRAHAM whose telephone number is (469)295-9232. The examiner can normally be reached Monday - Friday 7:30AM-4:00PM (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D GRAHAM/Examiner, Art Unit 1742